 Case 2:21-cv-11983-DML-KGA ECF No. 3, PageID.38 Filed 08/26/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

STATE OF CALIFORNIA,

                      Plaintiff,                            Case Number 21-11983
v.                                                          Honorable David M. Lawson

NACHI AMERICA INC., and
NACHI-FUJIKOSHI CORPORATION,

                  Defendants.
_______________________________________/

                          ORDER OF DISMISSAL WITH PREJUDICE

       On August 26, 2021, the plaintiff filed the present action alleging various antitrust

violations by the defendants. On the same day, the plaintiff filed a notice voluntarily dismissing

the case with prejudice under Federal Rule of Civil Procedure 41(a)(1). The notice indicates that

the dismissal is based on a settlement agreement, which the plaintiff attached to its notice as an

exhibit. However, the settlement agreement was entered into by the parties on June 5, 2021, over

two months before the complaint was filed. There was no apparent purpose for filing the complaint

in this case, and no apparent purpose for lodging the settlement agreement on the docket of this

Court. The case will be dismissed according to the notice, and the settlement agreement will be

struck from the record.

       Accordingly, it is ORDERED that the complaint (ECF No. 1) is DISMISSED WITH

PREJUDICE and without costs to any party.

       It is further ORDERED that the Clerk will STRIKE from the record the exhibit to the

dismissal notice (ECF No. 2-1).

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
Dated: August 26, 2021                                      United States District Judge
